            Case 1:20-cv-03919-ER Document 8 Filed 09/15/20 Page 1 of 3


 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
--------------------------------------x
                                        :
UNITED STATES OF AMERICA,
                                        :
                 Plaintiff,
                                        :                    JUDGMENT OF FORFEITURE
                   -v.-
                                        :                    20 CIV. 3919 (ER)
$160,325,378 IN UNITED STATES CURRENCY,
                                        :
                 Defendant-in-rem.
                                        :

                                      :
--------------------------------------x

                 WHEREAS, or about May 21, 2020, the United States of America (the “United

 States” or the “Government”) filed a Verified Complaint (D.E. 3) seeking to forfeit the following

 as constituting proceeds of mail and wire fraud, pursuant to Title 18, United States Code, Section

 981(a)(1)(C):

                          i.   $160,325,378 in United States currency (the “Defendant Funds”);

                 WHEREAS, on or about April 23, 2020, Bank Hapoalim B.M. (“BHBM”), an

 Israeli bank, entered into a Deferred Prosecution Agreement, wherein BHBM agreed, among other

 things, to the forfeiture to the United States of $35,696,929 in United States currency representing

 the gross fees that BHBM earned on its undeclared accounts between 2002 and 2014;

                 WHEREAS, on or about April 23, 2020, Hapoalim (Switzerland) Ltd. (“BHS”)

 entered into a Plea Agreement, wherein BHS agreed, among other things, to the forfeiture to the

 United States of $124,628,449, which represents gross fees that BHS earned on its undeclared

 accounts between 2002 and 2014;



                                                  2
            Case 1:20-cv-03919-ER Document 8 Filed 09/15/20 Page 2 of 3


               WHEREAS, on or about May 6, 2020, BHBM and BHS transferred the Defendant

Funds to the Government;

               WHEREAS, pursuant to the DPA and the Plea Agreement, BHBM and BHS agreed

to waive service of the Government’s Verified Complaint and consented to forfeiture of the Defendant

Funds;

               WHEREAS, beginning on or about May 23, 2020, and continuing through June

21, 2020, the Government published notice of the Verified Complaint against the Defendant

Funds, on the official government internet site, www.forfeiture.gov for at least 30 consecutive

days, and proof of such publication was filed with the Clerk of this Court on August 6, 2020

(D.E. 5);

               WHEREAS, as set forth in Rule G(4)(a)(ii) and Rule G(5)(a)(ii), the notice of

forfeiture specified the Defendant Funds and the intent of the United States to forfeit and dispose

of the Defendant Funds, thereby notifying all third parties of their right to file a claim to adjudicate

the validity of their alleged legal interest in the Defendant Funds, within sixty days from the first

day of publication of the Notice on the official government internet site;

               WHEREAS, BHBM and BHS are the only individuals or entities known to the

Government to have a potential interest in the Defendant Funds; and

               WHEREAS, no other claims or answers have been filed or made in this action and

no other parties have appeared to contest the action, and the requisite time periods in which to do

so, as set forth in Title 18, United States Code, Section 983(a)(4)(A) and Rule G of the Supplement

Rules for Admiralty or Maritime Claims and Asset Forfeiture Claims, have expired;




                                                   3
           Case 1:20-cv-03919-ER Document 8 Filed 09/15/20 Page 3 of 3


               IT IS THEREFORE ORDERED, ADJUDGED AND DECREED AS FOLLOWS:

               1.     The Defendant Funds shall be, and the same hereby is forfeited to the

Plaintiff United States of America.

               2.     The United States Department of Treasury (or its designee) shall dispose

of the Defendant Funds, according to law.

               3.     The Clerk of the Court shall forward four certified copies of this Judgment

of Forfeiture to Assistant United States Attorney, Alexander J. Wilson, Co-Chief of the Money

Laundering and Transnational Criminal Enterprises Unit, One St. Andrew’s Plaza, New York,

New York, 10007.


Dated: New York, New York
       September 15, 2020

                                            SO ORDERED:



                                            THE HONORABLE EDGARDO RAMOS
                                            UNITED STATES DISTRICT JUDGE




                                               4
